t c memo united_states tax_court homer w and nancy l winans petitioners v commissioner of internal revenue respondent homer w winans petitioner v commissioner of internal revenue respondent docket nos 13984-04l 14242-04l filed date homer w and nancy l winans pro_se monica j miller and robert w dillard for respondent these cases were consolidated for trial briefing and opinion petitioner at docket no 14242-04l is solely homer w winans memorandum findings_of_fact and opinion colvin judge respondent sent notices of determination concerning collection action s under section lien and or levy to petitioners in which respondent determined that it was appropriate to file liens with respect to petitioners’ unpaid income taxes for and that respondent may proceed with proposed levies for the years we sustain respondent’s determinations to proceed with collection of petitioners’ income_tax liabilities for findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in palm coast florida when the petitions were filed during the years in issue through the time of trial homer w winans petitioner worked as a consultant to hospitals and petitioner nancy l winans mrs winans worked as a nurse on a date not stated in the record petitioner filed with his employer a form_w-4 employee withholding allowance certificate in which he claimed that he was exempt from federal_income_tax withholding unless otherwise provided section references are to the internal_revenue_code as amended and in effect for the years in issue in petitioner received wages of dollar_figure from kforce com inc in tampa florida and mrs winans received wages of dollar_figure from flagler hospital in st augustine florida petitioner received wages of dollar_figure dollar_figure dollar_figure and dollar_figure during the year sec_2001 sec_2002 and respectively mrs winans received annual wages of about dollar_figure during b petitioners’ income_tax returns and respondent’s notices of deficiency petitioners filed form sec_1040 u s individual_income_tax_return for in which they entered zeros for income_tax and amount owed petitioners attached to their form sec_1040 written statements consisting solely of tax-protestor rhetoric including no section of the internal_revenue_code makes them liable for income_tax or requires that income taxes be paid on the basis of a return the privacy_act notice indicates that petitioners are not required to file income_tax returns no statute allows respondent to change petitioners’ return and the word income is not defined in the internal_revenue_code and only applies to corporate activity in a letter to petitioners dated date respondent stated that their return for was frivolous and that they should seek advice from competent tax counsel respondent told petitioners the legal requirements for filing a federal_income_tax return and gave petitioners the opportunity to submit a corrected return respondent determined that petitioners had unreported wage and self-employment_income based on third-party information returns submitted to respondent for each of the years respondent later mailed notices of deficiency to petitioners for petitioners timely received the notices of deficiency they did not file a petition for redetermination with the tax_court because they asserted that the notices were invalid c respondent’s collection notices and petitioners’ requests for an administrative hearing respondent assessed the taxes and additions to tax determined in the notices of deficiency for on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 for although petitioner contends that he submitted to respondent a form request for collection_due_process_hearing challenging the levy notice the record does not include a copy of the request in date respondent began to collect petitioners’ unpaid taxes for by levying on petitioner’s wages in date petitioners filed with the taxpayer_advocate_service tas a form_911 application_for taxpayer_assistance_order for petitioners also submitted to the tas a form 433-a collection information statement for wage earners and self-employed individuals in date respondent’s collection_division complied with a tas request to reduce the amount that it was collecting from petitioner’s wages to dollar_figure per week at the time of trial respondent continued to collect approximately dollar_figure per week from petitioner’s wages respondent also mailed to petitioners notices of federal_tax_lien filing and notice of your right to a hearing under sec_6320 for and notices of intent to levy and notice of your right to a hearing under sec_6330 for petitioners timely filed with respondent’s office of appeals appeals_office a form request for collection_due_process_hearing in response to each of the collection notices petitioners attached to each form written statements containing only tax-protestor rhetoric d events leading to respondent’s collection determinations by letter to petitioners dated date the appeals_office generally explained the administrative process and sent forms certificate of assessments payments and other specified matters for the years by letter to petitioners dated date respondent’s settlement officer said that he had reviewed and rejected their claims and that he had verified that the assessments were proper by reviewing forms for the years in issue he also said that petitioners would have a brief period of time to present an alternative to the collection actions in question he invited petitioners to request a date and time for a hearing although petitioner informed the appeals_office that he would write to schedule a hearing he did not do so respondent offered petitioners several opportunities to propose collection alternatives or to provide other information petitioners did not do so e respondent’s notice_of_determination on date respondent’s appeals_office sent to petitioners a joint notice_of_determination concerning collection action s for in the notice the appeals_office determined that the lien for was properly filed and that respondent may proceed to collect petitioners’ unpaid tax for by levy on date respondent’s appeals_office sent to petitioner a notice_of_determination concerning collection action s for the years and in the notice the appeals_office determined that the liens for each of those years were properly filed and that respondent may proceed to collect petitioner’s unpaid taxes for and by levy petitioners filed timely petitions challenging the notices described above f mortgage foreclosure on date countrywide home loans inc countrywide filed a complaint against petitioners in the circuit_court of the 7th judicial circuit for flagler county florida to foreclose a mortgage petitioners filed an answer and counterclaim to countrywide’s complaint opinion the issue for decision is whether respondent correctly determined to proceed with collection of petitioners’ tax for a petitioners’ contentions petitioners contend that respondent’s determinations to proceed with collection should be overturned on the grounds that they never received valid notices of deficiency no section of the internal_revenue_code makes them liable for federal income taxes respondent failed to give them a notice_and_demand for payment of the taxes in question respondent failed to give them verification that all applicable laws and administrative procedures were followed in this matter and collection of the taxes in question would impose an undue_hardship on them b discussion whether petitioners received valid notices of deficiency although petitioners stipulated that they received notices of deficiency for they contend that the notices were invalid petitioners contend that they were improperly precluded from challenging their underlying tax_liability for tax years they base this contention on their claim that the notices of deficiency they received were not valid because the secretary did not prepare or issue the notices of deficiency and because petitioners did not receive a copy of the order delegating authority from the secretary to the director of the service_center who prepared and issued the notices petitioners’ contention lacks merit the secretary or his or her delegate may issue notices of deficiency sec_6212 sec_7701 and a i see 118_tc_162 the secretary’s authority to issue notices of deficiency was delegated to the district_director and also to the director of the service_center who issued the notices of deficiency in this case see nestor v commissioner supra 95_tc_624 affd without published opinion 956_f2d_1168 9th cir 88_tc_167 44_tc_382 affd 373_f2d_45 10th cir sec_301_6212-1 sec_301_7701-9 proced admin regs a taxpayer may contest the existence or amount of his or her underlying tax_liability at a sec_6330 hearing only if the taxpayer did not receive a notice_of_deficiency for or otherwise have an opportunity to dispute that tax_liability sec_6330 114_tc_176 sec_6330 bars petitioners from contesting the existence or amount of their tax_liabilities for in this proceeding because they received notices of deficiency for those years whether respondent is required to identify for petitioners internal_revenue_code sections which make them liable for federal_income_tax petitioners contend that respondent is required to tell them which internal_revenue_code sections make them liable for federal_income_tax we disagree respondent is not required to identify the code sections which establish petitioners’ liability for tax additions to tax or penalties see nestor v commissioner supra pincite whether respondent issued a valid notice_and_demand for payment for each year in issue petitioners contend that respondent did not issue a valid notice_and_demand for payment for each year in issue we disagree sec_6330 does not require the commissioner to use any particular document to meet the notice_and_demand requirement kaye v commissioner tcmemo_2003_74 wagner v commissioner tcmemo_2002_180 see also 118_tc_365 the form on which a notice of assessment and demand for payment is made is irrelevant petitioners may not contend that they did not receive self-employment_income because they may not dispute the underlying tax_liability moreover petitioners’ assertion that no provision of the internal_revenue_code makes them liable for federal income taxes is frivolous as long as it gives the taxpayer the information required under sec_6303 953_f2d_531 9th cir respondent is required to show that the notices and demand were sent to petitioners’ last_known_address not that petitioners received them 871_f2d_1015 11th cir 849_fsupp_597 s d ohio affd 19_f3d_19 6th cir kaye v commissioner supra respondent may rely on form_4340 to show that notice_and_demand was mailed to petitioners 7_f3d_137 9th cir united_states v chila supra the record includes a notice_and_demand for each year in issue the forms show that respondent sent to petitioners notices of balance due for the tax years involved and petitioners do not deny receiving these notices a notice of balance due constitutes a notice_and_demand for payment under sec_6303 119_tc_252 whether respondent is required to provide to petitioners documents from the secretary verifying that all legal and procedural requirements were met petitioners contend that respondent is required to give them documents from the secretary verifying that all legal and procedural requirements were met we disagree internal revenue laws and regulations do not require the appeals officer to give the taxpayer a copy of the delegation of authority from the secretary to the person other than the secretary who signed the verification required under sec_6330 nestor v commissioner supra pincite similarly the appeals officer is not required to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met id pincite sec_6330 sec_301_6320-1 and sec_301 e proced admin regs require that the appeals officer obtain verification before issuing the determination not that he or she provide it to the taxpayer before the trial in this case respondent gave petitioners copies of forms relating to their tax years which showed that the amounts at issue were properly assessed generally courts have held that form_4340 provides at least presumptive evidence that a tax has been validly assessed under sec_6203 see eg 10_f3d_1440 9th cir 8_f3d_1169 7th cir 961_f2d_1 1st cir 933_f2d_991 fed cir united_states v chila supra pincite8 318_f2d_637 7th cir 115_tc_35 respondent properly determined that the requirements of applicable law or administrative procedures were met petitioners did not show that there was any irregularity in the assessment procedure that would raise a question about the validity of the assessments hardship at trial petitioners contended that respondent’s collection activities will impose an undue_hardship on them and the matter should be remanded to respondent’s appeals_office for further consideration we disagree generally this court does not consider arguments issues or other matter known to the taxpayer but not raised during the collection hearing or otherwise brought to the attention of the appeals_office 118_tc_488 taxpayer not permitted to raise in the judicial proceeding illness and hardship as defenses to the commissioner’s collection action where those matters were known to but not raised by the taxpayer during the administrative_proceeding see also sec_301_6320-1 q a-f5 proced admin regs like the taxpayers in magana petitioners knew about their hardship claim other cases so holding include 124_tc_223 124_tc_69 121_tc_8 120_tc_114 115_tc_582 n affd 21_fedappx_160 4th cir during the administrative process and could have but did not raise it the settlement officer assigned to petitioners’ case offered petitioners several opportunities to propose collection alternatives or to provide other pertinent information however petitioners responded with nothing but frivolous arguments petitioners did not make an offer_in_compromise offer to pay their delinquent taxes under an installment_plan or tell the settlement officer that petitioner had requested assistance on hardship grounds from the taxpayer_advocate_service petitioners did not give the appeals_office the opportunity to conduct an independent review of their financial circumstances other than submitting a copy of the countrywide complaint petitioners offered the court no support for their hardship claim petitioners are in their late 50s and have both been gainfully_employed in recent years there is no indication a how petitioners used the funds that should have been withheld from petitioner’s wages b that petitioners have dependents or unusual financial demands or c that the proposed collection actions would cause petitioners to be unable to pay their reasonable basic living_expenses see sec_301_6343-1 proced admin regs conclusion petitioners had the opportunity to present information relating to financial hardship at the administrative and judicial stages of this cases but preferred to make frivolous arguments we sustain respondent’s determinations to reflect the foregoing decisions will be entered for respondent
